3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejections of the previous office action not repeated below are withdrawn based upon the arguments and amendments of the applicant. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1,4,5 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1,4,5,7 and 8, please insert - - composition - -  after polymer to make it congruent with the recitation of a range of polymer chains, rather than a single polymer chain being present as set forth in the polydispersity. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4,5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated Kataoka JP 61-170735.
Kataoka JP 61-170735 teaches 2-trifluoroethyl--chloroacrylate (monomer I), styrene monomer (II) and-methylstyrene monomer (IV) (see page 7, right column).  Polymer 3 is a reaction of 2-trifluoroethyl--chloroacrylate (monomer I) and styrene monomer (II) formed using precipitation polymerization in hexane after 6 hours yielding a polymer with a viscosity of 1.67 and 95% completion.  Polymer 4 is a reaction of 2-trifluoroethyl--chloroacrylate (monomer I) and styrene monomer (II) formed using precipitation polymerization in hexane after 6 hours yielding a polymer with a viscosity of 1.11 and 94% completion. Polymer 5 is a reaction of 2-trifluoroethyl--chloroacrylate (monomer I) and styrene monomer (II) formed using precipitation polymerization in hexane after 5 hours yielding a polymer with a viscosity of 0.99 and 88 completion (table 1-1).  Polymer 11 is a reaction of 2-trifluoroethyl--chloroacrylate (monomer I) and -methylstyrene formed using precipitation polymerization in hexane after 6 hours yielding a polymer with a viscosity of 1.12 and 85% completion.  Polymer 12 is a reaction of 2-trifluoroethyl--chloroacrylate (monomer I) and -methylstyrene formed using C/cm2) in table on pages 8-9.

    PNG
    media_image1.png
    105
    536
    media_image1.png
    Greyscale
 
The text from the machine translation (of record) reproduced above teaches various fluoroalkyl groups.  The vinyl (styrene) monomer is preferred to be used in amounts of 50 wt% or less. There is only a machine translation of this document of record which does not include a translation of the tables, if the applicant has an English translation or obtains one, the examiner would appreciate this being forwarded as part of a response. 

	The examiner holds that in at least some of the compositions prepared in the cited examples, the Mw is inherently more than 10,000 and less than 30% of the polymer has a MW of less than 10,000 based upon the polymer being less soluble in the hexane in the reaction solution and forming a precipitate in the reaction solution and the reactions going substantially to completion.  Given this precipitation being controlled by the presence of the hexane in the reaction solution, the polydispersity (Mw/Mn) will inherently be fairly narrow and include values of between 1.3 and 1.6.  The is particularly true for the more viscous compositions, which C/cm2  which is below 200C/cm2and within the preferable range (A) discussed in the specification, although the developer used is different than that of the instant application.  
The examiner notes that the instant specification describes polymer A being used in amounts of 30-70 mol% (prepub at [0037]) and 50 mol% (examples) and the use of 30 mol% to less than 50 wt% is taught away from in Kataoka JP 61-170735, which teaches 50 wt% or less of the vinyl monomer.

Claims 1,4,5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka JP 61-170735, in view of Nakamura et al. JP 01-163738 and Yamaguchi et al. “Linewidth fluctuations caused by polymer aggregates in resist films” J. Photopolymer. Sci Technol., Vol. 10(4) pp 635-640 (1997).
Nakamura et al. JP 01-163738 (machine translation attached)  teaches a resist of α-methylstyrene α-chloroacrylic acid methyl copolymer having a molecular weight of 30,000 (hereinafter simply referred to as a copolymer) was mixed with 3% by weight of a α-methylstyrene / α-chloroacrylic acid methyl copolymer having a molecular weight of 20,000 to obtain a monochlorobenzene solution. The solution was applied to a substrate by a spin code method to a thickness of 2.0 μ m, followed by prebaking at a temperature of 180 ° C. for 20 minutes, followed by an electron beam (EB) exposure at 20 kV and a dipping development at room temperature for about 5 minutes using xylene. As a result, sensitivity D 0 was 17 μ C / -, A α-methylstyrene α-chloroacrylic acid methyl copolymer having a molecular weight of 30000 (hereinafter simply referred to as a copolymer) was mixed with 3% by weight of a α-methylstyrene / α-chloroacrylic acid methyl copolymer having a molecular weight of 20000 to obtain a monochlorobenzene solution. The solution was applied to a substrate by a spin code method to a thickness of 2.0 μ m, followed by prebaking at a temperature of 180 ° C. for 20 minutes, followed by an electron beam (EB) exposure at 20 kV and a dipping development at room temperature for about 5 minutes using xylene. As a result, sensitivity D 0 was 17 μ C / -, and 0.8 tm line and space resolution was resolved. No crack occurred in the resist material during the development process. When the amount of the low molecular weight polymer is less than 2% by weight, a crank occurs, and when the amount is more than 20% by weight, the high sensitivity is slightly increased but the resolution is deteriorated, and the heat resistance is reduced.  To provide a good resist material having high sensitivity and resistance to drying etching and not generating a crank (crack) at the time of development even when applied to a thickness of 1.5 μ or more. 
Yamaguchi et al. “Linewidth fluctuations caused by polymer aggregates in resist films” J. Photopolymer. Sci Technol., Vol. 10(4) pp 635-640 (1997) describes the methyl--chloroacrylate/-methylstyrene copolymer resists with a Mw of 54,400 and  polydispersity of 1.54, which were fractionated to yield resists with Mw of 20400, 41,300 and 102000 (see figure 3) with a polydispersity of about 1.4 (figure 5).  Figure 5 shows the Mw dependence of polymer aggregates/granules. The smaller granules/aggregates are found in the 20,400 Mw resist than in the 41,300 Mw resist, so smaller granules/agglomerates are found in the developed resist of figure 2 (section 3, page 636) and at the edge of developed features..To provide a good resist material having high sensitivity and resistance to drying etching and not generating a crank (crack) at the time of development even when applied to a thickness of 1.5 μ or more.
It would have been obvious to one skilled in the art to modify the cited compositions of Kataoka JP 61-170735 by using a combination of the high MW  fluorinated (-chloroacrylate)/-methylstyrene copolymer of the examples of Kataoka JP 61-170735 Mw/Mn of 1.4 based upon this being known for (-chloroacrylate)/-methylstyrene copolymers having MW of 20,400 and 41,300 as established as desirable in Nakamura et al. JP 01-163738 in combination with a low MW fluorinated (-chloroacrylate)/-methylstyrene copolymer with a MW of 20,000 in the resist to form resist which exhibit high sensitivity and resistance to drying etching and not generating a crank (crack) at the time of development even when applied to a 
The examiner notes that the direction to higher MW resists with polydispersities of 1.4 is found in Nakamura et al. JP 01-163738 and only 3 wt% of the low MW polymer is added in  Nakamura et al. JP 01-163738, which is below the 30% of the claims. Further, the total addition is taught in Nakamura et al. JP 01-163738 is 2-20 wt%, the entire range being below the 30% upper limit recited in the claims.   The benefit is using a combination of high sensitivity from the high MW resist components and the reduced cracking due to the low MW resist components.  The Yamaguchi et al. “Linewidth fluctuations caused by polymer aggregates in resist films” J. Photopolymer. Sci Technol., Vol. 10(4) pp 635-640 (1997) evidences the presence of granules in the resist based upon the MW and as the references are all within the resist art, they are analogous.
To provide a good resist material having high sensitivity and resistance to drying etching and not generating a crank (crack) at the time of development even when applied to a thickness of 1.5 μ or more.
Claims 1,4,5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka JP 61-170735, in view of Nakamura et al. JP 01-163738  and Yamaguchi et al. “Linewidth fluctuations caused by polymer aggregates in resist films” J. Photopolymer. Sci Technol., Vol. 10(4) pp 635-640 (1997), further in view of Iyama et al. 20130078578.  
Iyama et al. 20130078578 teaches resist based upon -chloromethacrylate and -methylstyrene which are, coated, exposed with an e-beam and developed in a mixture of 25-50% V/V of an alcohol (isopropanol) to fluorocarbon (CF3-(CFH)2-CF2CF3)   [0045-0058]. Other useful solvents are disclosed [0065]. 
-chloromethacrylate/-methylstyrene resists. 
The rejection stands for the reasons above as no further arguments were advanced.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark F Huff can be reached on 571-272-1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        January 19, 2021